Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 April 02, 2015

The Court of Appeals hereby passes the following order:

A15A1126. Williams v. Crown Asset Management, LLC et al.

      The appeal in this case was docketed on February 19, 2015, and the appellant’s
brief was due on March 11, 2015. As of the date of this order, appellant’s brief and
enumeration of errors still have not been filed. Accordingly, this appeal is hereby
DISMISSED as abandoned. See Court of Appeals Rule 23 (a).

                                      Court of Appeals of the State of Georgia
                                                                           04/02/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.